DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/9/2010 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-10, 12-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 6-9, 10-15, 16  and  17 of U.S. Patent No. 10,721,294 hereinafter 294. Although the claims at issue are not identical, they are not patentably distinct from each other.

As for claims 1-5, 7-10, 12-17, 19 and 20, see table below

Pending Application 16/897,047
US Patent 10,721,294
1. A method by one or more network devices implementing a cloud orchestrator to provide subscription-based throttling of virtual applications in a cloud, the method comprising:
determining that a physical resource in the cloud is being overutilized; 















identifying a virtual application running in the cloud that utilizes the physical resource; 







determining that the virtual application is to be throttled based on a determination that the virtual application is subscribed to a throttling subscription registry, wherein the throttling subscription registry 
executing the throttling mechanism to throttle the virtual application in response to a determination that the virtual application is to be throttled.


determining that a physical resource in the cloud is being overutilized; determining a type of the physical resource in the cloud that is being overutilized; if the physical resource in the cloud that is being overutilized is a physical computing resource, identifying virtual machines that utilize the physical computing resource and identifying virtual applications associated with the virtual machines that utilize the physical 
identifying virtual applications associated with the virtual machines that connect to the virtual networks; selecting one of the virtual applications associated with the virtual machines that utilize the physical computing resource and the virtual applications associated with the virtual machines that connect to the virtual networks as a current virtual application that is a candidate for throttling; determining that the current virtual application is to be throttled based on a determination that the current virtual application is subscribed to a throttling subscription registry, wherein the throttling subscription registry specifies a 

2. The method of claim 1, wherein the throttling mechanism includes sending a message to one or more virtual machines associated with the current virtual application.
3.    The method of claim 1, wherein the throttling mechanism includes sending a message to an element manager that is responsible for managing the virtual application.
3. The method of claim 1, wherein the throttling mechanism includes sending a message to an element manager that is responsible for managing the current virtual application.
4.    The method of claim 1, wherein the throttling subscription registry specifies a command line command to execute to throttle the virtual application.
4. The method of claim 1, wherein the throttling subscription registry specifies a command line command to execute to throttle the current virtual application.
5.  The method of claim 1, further comprising: receiving a request to 
subscribing the virtual application to the throttling subscription registry in response to receiving the request.


6. The method of claim 1, wherein determining that the current virtual application is to be throttled is further based on a determination that one or more throttling conditions specified by the throttling subscription registry for the current virtual application are met.
8.    The method of claim 7, wherein the one or more throttling conditions include a condition that a severity of overutilization meets or exceeds a threshold level.
7. The method of claim 6, wherein the one or more throttling conditions include a condition that a severity of overutilization meets or exceeds a threshold level.
9.    The method of claim 1, wherein determining that the physical resource in the cloud is being overutilized is based on receiving a message indicating that the physical resource is being overutilized.
8. The method of claim 1, wherein determining that the physical resource in the cloud is being overutilized is based on receiving a message indicating that the physical resource is being overutilized.
10.    The method of claim 1, wherein determining that the physical resource in 


machine-readable storage medium having stored therein a throttling component; and a set of one or more processors to execute the throttling component to cause the network device to determine that a physical resource in the cloud is being overutilized, 







running in the cloud that utilizes the physical resource, 

















determine that the virtual application is to be throttled based on a determination that 
wherein the throttling subscription registry specifies a throttling mechanism by which to throttle the virtual application, and 
execute the throttling mechanism to throttle the virtual application in response to a determination that the virtual application is to be throttled.



11. The network device of claim 10, wherein the throttling mechanism includes sending a message to one or more virtual machines associated with the current virtual application.
14.    The network device of claim 12, wherein the throttling mechanism includes sending a message to an element manager that is responsible for managing the virtual application.
12. The network device of claim 10, wherein the throttling mechanism includes sending a message to an element manager that is responsible for managing the current virtual application.
15.    The network device of claim 12, wherein the throttling subscription registry 


determining that a physical resource in the cloud is being overutilized; 





identifying a virtual application running in the cloud that utilizes the physical resource; 


















determining that the virtual application is to be throttled based on a determination that the virtual application is subscribed to a throttling subscription registry, wherein the throttling subscription registry specifies a throttling mechanism by which to throttle the virtual application; and

executing the throttling mechanism to throttle the virtual application in response to a determination that the virtual application is to be throttled.


based throttling of virtual applications in a cloud, the operations comprising: determining that a physical resource in the cloud is being overutilized; determining a type of the physical resource in the cloud that is being overutilized; if the physical resource in the cloud that is being overutilized is a physical computing resource, 
identifying virtual machines that utilize the physical computing resource and identifying virtual applications associated with the virtual machines that utilize the physical computing resource, otherwise, if 

15. The non-transitory machine-readable medium of claim 14, wherein the computer code, when executed by the set of one or more processors, causes the network device to perform further operations comprising: receiving a request to subscribe the current virtual application to the throttling subscription registry; and subscribing the current virtual application to the throttling subscription registry in response to receiving the request.
19.    The non-transitory machine-readable medium of claim 16, wherein determining that the virtual application is to be throttled is further based on a determination that one or more throttling 


17. The non-transitory machine-readable medium of claim 16, wherein the one or more throttling conditions includes a condition that a severity of overutilization meets or exceeds a threshold level.


Claims 6, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,721,294, hereinafter ‘294 in view of Singh et al. (US 2015/0378765), hereinafter Singh.

Claim 6, although the claims at issue are not identical, they are not patentably distinct from each other because 294 teaches all the limitations except “wherein identifying the virtual application running in the cloud that utilizes the physical resource is based on identifying virtual machines (VMs) that utilize the physical resource and determining that the virtual application is associated with one of the VMs that utilize the physical resource.”
However, Singh discloses wherein identifying a virtual application running in the cloud that utilizes a physical resource is based on identifying virtual machines (VMs) that utilize the physical resource and determining that the virtual application is associated with one of the VMs that utilize the physical resource (paragraph [0074] 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Singh for determining virtual machines that host a virtual application. The teachings of Singh, when implemented in the ‘294 system, will allow one of ordinary skill in the art to manage resources in a system. One of ordinary skill in the art would be motivated to utilize the teachings of Singh in the ‘294 system in order to perform load balance on resources that host an application to reduce burden of increased workloads across the resources.

As for claim 11, although the claims at issue are not identical, they are not patentably distinct from each other because 294 teaches all the limitations except “wherein the physical resource is any one of: a physical computing resource, a physical storage resource, and a physical network resource”.
However, Singh discloses wherein a physical resource is any one of: a physical computing resource, a physical storage resource, and a physical network resource (paragraph [0030] describes web servers as physical resources).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Singh for providing physical resources. The teachings of Singh, when implemented in the ‘294 system, will allow one of ordinary skill in the art to manage resources in a system. One of ordinary skill in the art would be motivated to utilize the teachings of Singh in the ‘294 system in 

As for claim 18, the claim is computer program product claim of claim 6, the claim lists all the same elements of claim 6, therefore, the supporting rational of the rejection to claim 6 applies equally as well to claims 18. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2015/0378765), hereinafter Singh in view of Tang et al. (US 10,412,022), hereinafter Tang.

As for claim 1, Singh teaches a method by one or more network devices implementing a cloud orchestrator to provide subscription-based throttling of virtual applications in a cloud (paragraph [0022] describes an application director comprises a scaling handler; paragraph [0031] describes the scaling handler performs a scaling 
determining that a physical resource in the cloud is being overutilized (paragraphs [0057]-[0058] describes a deployment monitor monitors infrastructure resource consumption levels of the deployed application, a scaling operation is determined based on a resource utilization range e.g. scale out when the resource utilization by the workload is greater than 75% utilization);
identifying a virtual application running in the cloud that utilizes the physical resource (paragraph [0074] describes the application is identified as being deployed, the application is selected for a scaling operation); 
determining that the virtual application is to be throttled based on a determination that the virtual application is subscribed to a throttling service (paragraph [0046] describes a GUI is provided with a user selectable “VM Pool Scaling Policy” control to allow a user to specify whether scaling operations performed on the nodes of the application; paragraphs [0072]-[0073] and [0076] describe the user selectable “VM Pool Scaling Policy” control that specifies a VM pool scaling policy is to be applied to the nodes of the application, the “VM Pool Scaling Policy” is confirmed to be True then a scaling operation is performed), wherein the throttling service specifies a throttling mechanism by which to throttle the virtual application (paragraph [0033] describes the VM pool scaling policy defines rules that apply to a scaling operation); and

Singh fails to explicitly teach wherein a throttling service is a throttling subscription registry.
However, it is well known in the art, to implement a customer defined scaling service, as evidenced by Tang.
Tang discloses wherein a throttling service is a throttling subscription registry (col. 10, lines 38-45 and 60-64 describe a scaling service that provides options for a customer to set scaling policies; col. 11, lines 1-4 describe the customer uses a service interface to register a scalable service and col. 13, lines 47-50 describe the scaling policies defined by the customer are stored in a database).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tang for providing a customer a service to register a scalable target. The teachings of Tang, when implemented in the Singh system, will allow one of ordinary skill in the art to manage resources in a system. One of ordinary skill in the art would be motivated to utilize the teachings of Tang in the Singh system in order to provide a computing resource service provider configured to automatically and dynamically manage computing resources that might be subject to demand fluctuation (Tang: col. 3, lines 37-40).



As for claim 3, the combined system of Singh and Tang teaches wherein the throttling mechanism includes sending a message to an element manager that is responsible for managing the virtual application (Singh: paragraph [0061] describes the scaling handler receives a message from a deployment monitor).

As for claim 4, Singh teaches all the limitations set forth above except wherein the throttling subscription registry specifies a command line command to execute to throttle the virtual application.
However, it is well known in the art, to send commands for a scaling service, as evidenced by Tang.
Tang discloses wherein a throttling subscription registry specifies a command line command to execute to throttle the virtual application (col. 19, lines 45-47 describe the scaling service sends commands to a scaling service).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tang for providing a command for a scaling service. The teachings of Tang, when implemented in the Singh system, will allow one of ordinary skill in the art to manage resources in a system. 

As for claim 5, Singh teaches all the limitations set forth above except receiving a request to subscribe a virtual application to a throttling subscription registry; and
subscribing the virtual application to the throttling subscription registry in response to receiving the request.
However, it is well known in the art, to receive request from a user for a scaling plan for an application stack, as evidenced by Tang.
Tang discloses receiving a request to subscribe a virtual application to a throttling subscription registry (col. 29, lines 13-19 describe the system receives a request to generate scaling plans for an application stack from a customer); and
subscribing the virtual application to the throttling subscription registry in response to receiving the request (col. 30, lines 19-23 describe the system evaluates all resource types of the application stack and generates suggested scaling policies).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tang for suggesting a scaling service to a customer. The teachings of Tang, when implemented in the Singh system, will allow one of ordinary skill in the art to manage resources in a system. One of ordinary skill in the art would be motivated to utilize the teachings of Tang in the Singh system in order to enable the customer to utilize the scaling service.

.

As for claim 7, the combined system of Singh and Tang teaches wherein determining that the virtual application is to be throttled is further based on a determination that one or more throttling conditions specified by the throttling service for the virtual application are met (Singh: paragraph [0029]-[0031] describe the scaling operation is initiated in response to obtained resource utilization information and a VM pool scaling policy; paragraph [0057] describes a scaling out operation is initiated when resource utilization by the workload is greater than 75% utilization).
Singh fails to explicitly teach wherein a throttling service is a throttling subscription registry.
However, it is well known in the art, to implement a customer defined scaling service, as evidenced by Tang.
Tang discloses wherein a throttling service is a throttling subscription registry (col. 10, lines 38-45 and 60-64 describe a scaling service that provides options for a customer to set scaling policies; col. 11, lines 1-4 describe the customer uses a service 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tang for providing a customer a service to register a scalable target. The teachings of Tang, when implemented in the Singh system, will allow one of ordinary skill in the art to manage resources in a system. One of ordinary skill in the art would be motivated to utilize the teachings of Tang in the Singh system in order to provide a computing resource service provider configured to automatically and dynamically manage computing resources that might be subject to demand fluctuation (Tang: col. 3, lines 37-40).

As for claim 8, the combined system of Singh and Tang teaches wherein the one or more throttling conditions include a condition that a severity of overutilization meets or exceeds a threshold level (Singh: paragraph [0058] describes a second scale out operation is initiated when a second level of resource utilization exceeds 85% of available resources).

As for claim 9, the combined system of Singh and Tang teaches wherein determining that the physical resource in the cloud is being overutilized is based on receiving a message indicating that the physical resource is being overutilized (Singh: paragraph [0029] describes a scaling operation is performed in response to obtained resource utilization information; paragraph [0058] describes the determination that the resource utilization by the workload exceeds 75% of available resources).

As for claim 10, the combined system of Singh and Tang teaches wherein determining that the physical resource in the cloud is being overutilized is based on actively monitoring utilization of the physical resource and determining that the utilization of the physical resource meets or exceeds a threshold level (Singh: paragraph [0057] describes the monitoring of resource utilization and the determination of whether to initiate a scaling operation which based on a utilization range).

As for claim 11, the combined system of Singh and Tang teaches wherein the physical resource is any one of: a physical computing resource, a physical storage resource, and a physical network resource (Singh: paragraph [0030] describes web servers as physical resources).

As for claim 12, Singh teaches a network device to implement a cloud orchestrator that provides subscription-based throttling of virtual applications in a cloud (Fig. 3; paragraph [0022] describes an application director comprises a scaling handler; paragraph [0031] describes the scaling handler performs a scaling operation based on a VM pool scaling policy that is applicable to deployed application; paragraph [0046] describes a user input that specifies a scaling operation performed on nodes of an application, the scaling operation is guided by a VM pool scaling policy), the network device comprising:

a set of one or more processors to execute the throttling component to cause the network device to determine that a physical resource in the cloud is being overutilized (paragraphs [0089]-[0090] describe the scaling handler includes a processor executing instructions to implement the scaling handler; paragraph [0029] describes the scaling handler monitors resource utilization and initiates a scaling operation based on the obtained resource utilization information; paragraph [0058] describes a deployment monitor determines that the resource utilization is greater than 75% utilization then a scale out operation is performed), identify a virtual application running in the cloud that utilizes the physical resource (paragraph [0074] describes the application is identified as being deployed, the application is selected for a scaling operation; paragraph [0030] describes web servers as physical resource), determine that the virtual application is to be throttled based on a determination that the virtual application is subscribed to a throttling service (paragraph [0046] describes a GUI is provided with a user selectable “VM Pool Scaling Policy” control to allow a user to specify whether scaling operations performed on the nodes of the application; paragraphs [0072]-[0073] and [0076] describe the user selectable “VM Pool Scaling Policy” control that specifies a VM pool scaling policy is to be applied to the nodes of the application, the “VM Pool Scaling Policy” is confirmed to be True then a scaling operation is performed), wherein the throttling service specifies a throttling mechanism by which to throttle the virtual 
execute the throttling mechanism to throttle the virtual application in response to a determination that the virtual application is to be throttled paragraph [0083] describes when the attributes of the VM pools satisfy the scaling requirements, the VM Pool Scaling value is set to “True” in the VM pool policy database, then suspended state virtual machines are fetched from the VM pools to perform the scale-out operation).
Singh fails to explicitly teach wherein a throttling service is a throttling subscription registry.
However, it is well known in the art, to implement a customer defined scaling service, as evidenced by Tang.
Tang discloses wherein a throttling service is a throttling subscription registry (col. 10, lines 38-45 and 60-64 describe a scaling service that provides options for a customer to set scaling policies; col. 11, lines 1-4 describe the customer uses a service interface to register a scalable service and col. 13, lines 47-50 describe the scaling policies defined by the customer are stored in a database).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tang for providing a customer a service to register a scalable target. The teachings of Tang, when implemented in the Singh system, will allow one of ordinary skill in the art to manage resources in a system. One of ordinary skill in the art would be motivated to utilize the teachings of Tang in the Singh system in order to provide a computing resource service 

As for claim 13, the combined system of Singh and Tang teaches wherein the throttling mechanism includes sending a message to one or more virtual machines (VMs) associated with the virtual application (Singh: paragraph [0027] describes messages are sent to the virtual machines).

As for claim 14, the combined system of Singh and Tang teaches wherein the throttling mechanism includes sending a message to an element manager that is responsible for managing the virtual application (Singh: paragraph [0061] describes the scaling handler receives a message from a deployment monitor).

As for claim 15, Singh teaches all the limitations set forth above except herein the throttling subscription registry specifies a command line command to execute to throttle the virtual application.
However, it is well known in the art, to send commands for a scaling service, as evidenced by Tang.
Tang discloses wherein a throttling subscription registry specifies a command line command to execute to throttle the virtual application (col. 19, lines 45-47 describe the scaling service sends commands to a scaling service).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tang for providing 

As for claims 16-20, these claims listed all the same elements of 1, 5, 6, 7, 8 respectively, but in a non-transitory computer readable medium having computer code stored therein, which when executed  by a set of one or more processors of a network device implementing a cloud orchestrator, cause the processor to perform operations (Singh: paragraphs [0089]-[0091] describe a processor platform includes a processor that executes instructions stored in memory and paragraph [0022] describes an application director comprises a scaling handler; paragraph [0031] describes the scaling handler performs a scaling operation based on a VM pool scaling policy that is applicable to deployed application; paragraph [0046] describes a user input that specifies a scaling operation performed on nodes of an application, the scaling operation is guided by a VM pool scaling policy).  Therefore, the supporting rational of the rejection to claims 16-20 applies equally as well to claims 1, 5, 6, 7, 8, respectively.

Conclusions


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Parikh et al. (US 2016/0057075) teach load adaptation architecture framework for orchestrating and managing services in a cloud computing system
Dettori et al. (US 2016/0103717) teach autoscaling applications in shared cloud resources
Fang et al. (US 2018/0365075) teach resource management method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459